        Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03010-APM

 v.                                                  HON. AMIT P. MEHTA
 GOOGLE LLC,

                               Defendant.


 STATE OF COLORADO, et al.,

                               Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                  HON. AMIT P. MEHTA
 GOOGLE LLC,

                               Defendant.


  NOTICE REGARDING NON-PARTY PETITIONER APPLE INC.’S MOTION FOR
       LEAVE TO FILE UNDER SEAL AND U.S. PLAINTIFFS’ REQUEST
       FOR THE COURT TO COMPEL DISCOVERY FROM APPLE INC.

       The Court’s August 19, 2021 Minute Order directed Plaintiffs in United States v. Google

LLC, Case No. 1:20-cv-03010 (“U.S. Plaintiffs”), to submit a redacted version of their Position

Statement and the accompanying Exhibits, which are presently filed under seal (Dkt. No. 178).

On August 24, 2021, non-party Apple Inc. (“Apple”) filed a Motion For Leave to File Under

Seal (“Motion”), which proposed redactions to U.S. Plaintiffs’ Position Statement and Exhibits

1, 3-B, 3-C, 3-D, 3-E, 3-F, 3-G, 3-I, 3-J, 3-K, 3-L, and 3-M (Dkt. No. 184). U.S. Plaintiffs took

no position on Apple’s Motion. U.S. Plaintiffs agree with Apple’s proposed redactions and do

not have any additional redactions to propose to the Court. To avoid duplication, U.S. Plaintiffs
         Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 2 of 6




are not filing a duplicate set of Apple’s proposed redactions. At the Court’s instruction, U.S.

Plaintiffs will file redacted versions of the Position Statement and Exhibits.


Dated: August 26, 2021                         By:    /s/ Kenneth M. Dintzer
                                               Kenneth M. Dintzer
                                               Jeremy M. P. Goldstein
                                               U.S. Department of Justice, Antitrust Division
                                               Technology & Digital Platforms Section
                                               450 Fifth Street NW, Suite 7100
                                               Washington, DC 20530
                                               Telephone: (202) 227-1967
                                               Kenneth.Dintzer2@usdoj.gov

                                               Counsel for Plaintiff United States of America

                                               By:     /s/ Jonathan R. Carter
                                               Leslie Rutledge, Attorney General
                                               Johnathan R. Carter, Assistant Attorney General
                                               Office of the Attorney General, State of Arkansas
                                               323 Center Street, Suite 200
                                               Little Rock, Arkansas 72201
                                               Johnathan.Carter@arkansasag.gov

                                               Counsel for Plaintiff State of Arkansas

                                               By:     /s/ Adam Miller
                                               Rob Bonta, Attorney General
                                               Ryan J. McCauley, Deputy Attorney General
                                               Adam Miller, Deputy Attorney General
                                               Paula Blizzard, Supervising Deputy Attorney
                                               General
                                               Kathleen Foote, Senior Assistant Attorney General
                                               Office of the Attorney General,
                                               California Department of Justice
                                               455 Golden Gate Avenue
                                               Suite 11000
                                               San Francisco, CA 94102
                                               Adam.Miller@doj.ca.gov

                                               Counsel for Plaintiff State of California




                                                     2
Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 3 of 6




                            By:     /s/ Lee Istrail
                            Ashley Moody, Attorney General
                            R. Scott Palmer, Interim Co-Director, Antitrust
                            Division
                            Nicholas D. Niemiec, Assistant Attorney General
                            Lee Istrail, Assistant Attorney General
                            Office of the Attorney General, State of Florida
                            PL-01 The Capitol
                            Tallahassee, Florida 32399
                            Lee.Istrail@myfloridalegal.com
                            Scott.Palmer@myfloridalegal.com

                            Counsel for Plaintiff State of Florida

                            By:     /s/ Daniel Walsh
                            Christopher Carr, Attorney General
                            Margaret Eckrote, Deputy Attorney General
                            Daniel Walsh, Senior Assistant Attorney General
                            Dale Margolin Cecka, Assistant Attorney General
                            Office of the Attorney General, State of Georgia
                            40 Capitol Square, SW
                            Atlanta, Georgia 30334-1300
                            dcecka@law.georgia.gov

                            Counsel for Plaintiff State of Georgia

                            By:     /s/ Scott L. Barnhart
                            Theodore Edward Rokita, Attorney General Scott
                            L. Barnhart, Chief Counsel and Director,
                            Consumer Protection Division
                            Matthew Michaloski, Deputy Attorney General
                            Erica Sullivan, Deputy Attorney General
                            Office of the Attorney General, State of Indiana
                            Indiana Government Center South, Fifth Floor
                            302 West Washington Street
                            Indianapolis, Indiana 46204
                            Scott.Barnhart@atg.in.gov

                            Counsel for Plaintiff State of Indiana




                                  3
Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 4 of 6




                            By:     /s/ Philip R. Heleringer
                            Daniel Cameron, Attorney General
                            J. Christian Lewis, Executive Director of
                            Consumer Protection
                            Philip R. Heleringer, Deputy Executive Director of
                            Consumer Protection
                            Jonathan E. Farmer, Assistant Attorney General
                            Office of the Attorney General, Commonwealth of
                            Kentucky
                            1024 Capital Center Drive, Suite 200
                            Frankfort, Kentucky 40601
                            Phone: 502-696-5647
                            philip.heleringer@ky.gov

                            Counsel for Plaintiff Commonwealth of Kentucky

                            By:     /s/ Stacie L. Deblieux
                            Jeff Landry, Attorney General
                            Stacie L. Deblieux, Assistant Attorney General
                            Office of the Attorney General, State of Louisiana
                            Public Protection Division
                            1885 North Third St.
                            Baton Rouge, Louisiana 70802
                            Deblieuxs@ag.louisiana.gov

                            Counsel for Plaintiff State of Louisiana

                            By:     /s/ Wisam E. Naoum
                            Dana Nessel, Attorney General
                            Wisam E. Naoum, Assistant Attorney General
                            Michigan Department of Attorney General
                            P.O. Box 30736
                            Lasing, MI 48909
                            NaoumW1@michigan.gov

                            Counsel for Plaintiff State of Michigan




                                  4
Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 5 of 6




                            By: /s/ Stephen M. Hoeplinger
                            Stephen M. Hoeplinger (pro hac vice forthcoming)
                            Assistant Attorney General
                            Missouri Attorney General’s Office
                            815 Olive St., Suite 200
                            St. Louis, Missouri 63101
                            Stephen.Hoeplinger@ago.mo.gov

                            Counsel for Plaintiff State of Missouri

                            By:     /s/ Hart Martin
                            Lynn Fitch, Attorney General
                            Hart Martin, Special Assistant Attorney General
                            Crystal Utley Secoy, Assistant Attorney General
                            Office of the Attorney General, State of
                            Mississippi
                            P.O. Box 220
                            Jackson, Mississippi 39205
                            Hart.Martin@ago.ms.gov

                            Counsel for Plaintiff State of Mississippi

                            By:     /s/ Mark Mattioli
                            Austin Knudsen, Attorney General
                            Mark Mattioli, Chief, Office of Consumer
                            Protection
                            Office of the Attorney General, State of Montana
                            P.O. Box 200151
                            555 Fuller Avenue, 2nd Floor
                            Helena, MT 59620-0151
                            mmattioli@mt.gov

                            Counsel for Plaintiff State of Montana




                                  5
Case 1:20-cv-03010-APM Document 185 Filed 08/26/21 Page 6 of 6




                            By:     /s/ Rebecca M. Hartner
                            Rebecca M. Hartner, Assistant Attorney General
                            Alan Wilson, Attorney General
                            W. Jeffrey Young, Chief Deputy Attorney General
                            C. Havird Jones, Jr., Senior Assistant Deputy
                            Attorney General
                            Mary Frances Jowers, Assistant Deputy Attorney
                            General
                            Office of the Attorney General, State of South
                            Carolina
                            1000 Assembly Street
                            Rembert C. Dennis Building
                            P.O. Box 11549
                            Columbia, South Carolina 29211-1549
                            RHartner@scag.gov

                            Counsel for Plaintiff State of South Carolina

                            By:     /s/ Bret Fulkerson
                            Bret Fulkerson
                            Office of the Attorney General, Antitrust Division
                            300 West 15th Street
                            Austin, Texas 78701
                            Bret.Fulkerson@oag.texas.gov

                            Counsel for Plaintiff State of Texas

                            By:    /s/ Gwendolyn J. Lindsay Cooley
                            Joshua L. Kaul, Attorney General
                            Gwendolyn J. Lindsay Cooley, Assistant Attorney
                            General
                            Wisconsin Department of Justice
                            17 W. Main St.
                            Madison, WI 53701
                            Gwendolyn.Cooley@Wisconsin.gov

                            Counsel for Plaintiff State of Wisconsin




                                  6
